DETAILED ACTION
Claims 1-3 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claim 3 is rejected since it is not clear what is meant by the language “of robot” recited in line 4.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Downs et al. (U.S. Pat. No. 8,275,540, hereinafter “Downs”).   
Specifically, regarding Claim 1, Downs discloses a route determination method (Abstract) that is a method for determining a target movement route of a moving apparatus to a destination point (col. 19, ll. 53-61) in a condition in which a plurality of moving objects is present around the moving apparatus (col. 3, ll. 26-35), the route determination method comprising recognizing a plurality of movement routes of a first moving object when the first moving object moves to the destination point while avoiding interference with each of a plurality of second moving objects in a condition in which the plurality of second moving objects moves along a plurality of respective movement patterns different from each other (inherent as the object avoids contact with other object and also minimizes traffic congested travel while proceeding to a destination; col. 14, ll. 32-39), generating a plurality of pieces of learning data (e.g., future traffic predictions for each of the plurality of moving objects; col. 17, ll. 57-64) in which an environmental image having colors corresponding to time-series displacement behaviors of moving object image regions applied to at least a portion of the moving object image regions indicating moving objects present around the moving apparatus is generated as an environmental image indicating a visual environment around the moving apparatus when the moving apparatus moves along each of the plurality of movement routes (Abstract, col. 1, ll. 38-43, col. 2, ll. 48-55, col. 28, ll. 14-22), and environmental image data including the environmental image and action parameters indicating actions of the moving apparatus are associated with each other (col. 1, ll. 38-43, col. 28, ll. 14-22), generating a learned model that is the learned action model in which the environmental image data is input whereas the action parameters are output by learning model parameters of the action model in accordance with a designation learning method using the plurality of pieces of learning data, and determining the target movement route of the moving apparatus using the learned model (col. 17, ll. 57-64, col. 18, ll. 3-7 and 19-32).
Regarding Claim 2, Downs discloses that the environmental image data further includes at least one of a velocity image indicating fluctuations in velocity of the moving apparatus (col. 24, ll. 10-32, col. 28, ll. 14-22) and a directional image indicating a direction of the destination point, in addition to the environmental image (col. 16, ll. 47-55). 
Regarding Claim 3, Downs discloses that the plurality of pieces of learning data (e.g., future traffic predictions for each of the plurality of moving objects; col. 17, ll. 57-64) is constituted of the environmental image data and the action parameters associated with the environmental image data (e.g., as provided in the illustration of FIG. 7A), when a virtual image [of robot] (e.g., an end-user vehicle or first moving object) moves along each of the plurality of movement routes in a virtual space (col. 6, ll. 54-64).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833